IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

IMADELDEEN HAMED, )
Plaintiff, )
)

v. ) Civil Action No. 19-cv-238
)
ANDREW SAUL, )
Commissioner of Social Security, )
Defendant. )
ORDER

This matter is before the Court on plaintiff's request for judicial review of the final decision
of the Commissioner of the Social Security Administration (the “Commissioner”) pursuant to 42
U.S.C. § 405(g). The Commissioner’s final decision found that Plaintiff Imadeldeen Hamed was
no longer disabled! as of December 18, 2014, and therefore was no longer entitled to disability
insurance benefits (“DIB”) and supplemental social security income (‘“SSI”).2 The
Commissioner’s final decision was based on a finding by the Administrative Law Judge (“ALJ”)
and Appeals Council for the Office of Disability Adjudication and Review (“Appeals Council”).

This matter was referred to the magistrate judge, pursuant to 28 U.S.C. § 636(b)(1)(B), for
a Report and Recommendation (“R&R”) on the parties’ cross-motions for summary judgment. On
October 18, 2019, the magistrate judge issued an R&R recommending affirmance of the
Commissioner’s final decision, thus denying plaintiff's motion for summary judgment and

granting the Commissioner’s motion for summary judgment. More specifically, the R&R

 

' In this context, the term “disabled” means an “inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected to result in death or which has
lasted or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

? Plaintiff had been receiving DIB and SSI benefits pursuant to a Social Security Administration decision on March
28, 2009 that found plaintiff disabled and awarded benefits effective December 26, 2007.

1
recommends three findings: (i) that the ALJ’s residual functional capacity (“RFC”)* determination
is supported by substantial evidence, (ii) that the ALJ properly explained the weight accorded to
plaintiff's treating physicians, and (iii) that Commissioner’s final decision denying plaintiff DIB
and SSI benefits for the period December 18, 2014 through the date of the Commissioner’s
decision is supported by substantial evidence and should be affirmed.

On November 1, 2019, plaintiff filed objections to the R&R. See Dkt. 31. Plaintiff objected
to two aspects of the magistrate judge’s R&R, namely (i) the R&R’s rejection of plaintiffs
argument that the Administrative Record was incomplete because it did not include a December
7, 2018 letter from plaintiff's counsel to the Appeals Council, and (ii) the R&R’s finding that
substantial evidence supported the ALJ’s determination that plaintiff's RFC allowed plaintiff to
perform work that exists in the national economy. Pursuant to 28 U.S.C. § 636(b)(1), a de novo
review of “those portions of the report or specified proposed findings or recommendations to
which objection is made” is required. 28 U.S.C. § 636(b)(1).

For the reasons that follow, the magistrate judge’s R&R is adopted, plaintiff's objections
are overruled, and the administrative decision is affirmed.

I.

The magistrate judge’s R&R fully and correctly sets forth the lengthy factual and
procedural history of this case. See Dkt. 30 at 2-14. Accordingly, the Court adopts as its own the
procedural and factual background set forth in the R&R. In short, the Social Security

Administration (the “SSA”) found plaintiff disabled, as that term is defined in the statute, and

 

3 Residual functional capacity is “the most [plaintiff] can still do despite [his] limitations.” 20 C.F.R. §§
404.1545(a}(1), 416.945(a).
awarded plaintiff benefits effective December 26, 2007 as a result of plaintiff's cancer diagnosis.*
Then, on December 18, 2014, the SSA determined plaintiff was no longer disabled as defined by
statute and terminated plaintiff's benefits because the SSA determined plaintiff's condition had
medically improved such that plaintiff could perform some work that exists in the national
economy. This litigation arises out of plaintiff's requests for reconsideration of the SSA decision
terminating plaintiff's benefits.

Il.

Within fourteen days after being served with a copy of a magistrate judge’s R&R, “any
party may serve and file written objections to such proposed findings and recommendations as
provided by rules of court.” 28 U.S.C. § 636(b)(1). If such objections are filed, the district court
“shall make a de novo determination of those portions of the report or specified proposed findings
or recommendations to which objection is made.” /d. Here, plaintiff timely filed two objections to
the magistrate judge’s R&R.

The objection requirement is designed to allow the district court to “focus on specific
issues, not the [magistrate judge’s] report as a whole.” United States v. Midgette, 478 F.3d 616,
621 (4th Cir. 2007). Such a focus furthers the purpose of magistrate review, namely conserving
judicial resources. Jd. Therefore, objections must be specific and particularized in order to direct
the attention of the district court to “only those issues that remain in dispute after the magistrate
judge has made findings and recommendations.” /d. Thus, the Fourth Circuit has made clear that

“Ta] general objection to the entirety of the magistrate judge’s report is tantamount to a failure to

 

4 More specifically, plaintiff was hospitalized and diagnosed with a nasopharyngeal carcinoma with bone metastasis
while visiting Saudi Arabia. Although this diagnosis from Saudi Arabia was the basis for plaintiff's disability
determination by the SSA, doctors at the University of Virginia’s Neuro-Oncology Clinic determined sometime in
late-2008 or early-2009 that the nasopharyngeal carcinoma diagnosis was incorrect. At that time, plaintiff was re-
diagnosed with prolactinoma, and plaintiff's condition began to improve once treated under the new diagnosis.

3
object.” Tyler v. Wates, 84 Fed. Appx. 289, 290 (4th Cir. 2003).

Accordingly, de novo review of the magistrate judge’s R&R is confined to the two
objections raised by plaintiff in his motion, namely (i) the R&R’s rejection of plaintiff's argument
that the Administrative Record was incomplete because it did not include plaintiff's counsel’s
December 7, 2018 letter, and (ii) the R&R’s finding that substantial evidence supported the ALJ’s
determination that plaintiff's RFC allowed plaintiff to perform work that exists in the national
economy.

HI.

First, plaintiff objects to the R&R’s finding that the Administrative Record was complete.
Plaintiff argues that because the Administrative Record did not include a December 7, 2018
letter from plaintiff's counsel to the Appeals Council, the record was incomplete. Here,
plaintiff's objection clearly fails.

As an initial matter, plaintiff raised this issue for the first time in plaintiff's reply brief to
defendant’s cross motion for summary judgment. See Dkt. 28. The Fourth Circuit has made clear
that ordinarily it is improper to consider arguments raised for the first time in a reply brief
“because it would be unfair to the appellee and would risk an improvident or ill-advised opinion
on the legal issues raised.” Hunt v. Nuth, 57 F.3d 1327, 1338 (4th Cir. 1995); see also United
States v. Vogt, 910 F.2d 1184, 1198 (4th Cir. 1990) (noting, but not invoking, procedural waiver
of issue raised for first time in defendant’s reply brief). Thus, plaintiff procedurally waived his
objection to the completeness of the Administrative Record.

Moreover, the magistrate judge’s R&R sufficiently addressed the December 7, 2018
letter. See Dkt. 30 at 4 fn. 4. Although the R&R mistakenly refers to the date of the Appeals

Council notice as October 12, 2018 rather than the correct date of October 29, 2018, this
typographical error is immaterial. The October 29, 2018 Appeals Council letter notified
plaintiff's counsel that it was granting his request for more time before any action would be
taken in plaintiffs case and stated that any additional information must be sent to the Appeals
Council within 25 days. See Administrative Record (“AR”) at 12-13. Twenty-five days from
October 29, 2018 is November 23, 2018. The letter that plaintiff argues should be made a part of
the Administrative Record is dated December 7, 2018. Thus, plaintiff's December 7, 2018 letter
was clearly untimely, and therefore not a part of the Administrative Record.°

Most importantly, review of the December 7, 2018 letter reveals that it does not submit
any new evidence regarding plaintiff's case, but merely contains many of the same legal
arguments made by plaintiff in his motion for summary judgment. The December 7, 2018 letter
argues that the ALJ’s decision was not supported by substantial evidence, that the ALJ erred in
giving little weight to the opinions of Dr. Benjamin Purow and Dr. Nathan Wilbanks, and that
the ALJ’s RFC determination was not supported by substantial evidence because the
hypothetical questions posed to the vocational expert were improper. The magistrate judge’s
R&R addresses each of these arguments at length. See Dkt. 30 at 15-22 (addressing and rejecting
plaintiff's argument that the ALJ’s finding that plaintiff's disability had ended was not supported
by substantial evidence); id. at 20-22 (addressing and rejecting plaintiff's argument that the
ALJ’s hypothetical posed to the vocational expert did not approximate all of plaintiff's medical

conditions); id. at 22-29 (addressing and rejecting plaintiff's argument that the ALJ erred in the

 

> Plaintiff has attached to his objections to the magistrate judge’s R&R an additional letter that was apparently sent
to the Appeals Council from plaintiff's counsel. See Dkt. 31 at 4. This letter, dated November 19, 2018, requested an
extension of the deadline to submit additional information regarding plaintiff's appeal until December 10, 2018
because plaintiff's counsel intended to take vacation during the week of Thanksgiving and had other cases to
prepare. There is no evidence in the record that the Appeals Council ever granted this request for an extension, or
even received this letter from plaintiffs counsel. Thus, this additional letter, submitted for the first time with
plaintiff's objections to the R&R, does not change any of the above analysis.

5
weight assigned to the opinions of Dr. Purow and Dr. Wilbanks).

Thus, even assuming arguendo that not including the December 7, 2018 letter in the
Administrative Record of the case constituted error, which it did not, such an error is harmless
here. The magistrate judge’s R&R addresses the arguments raised in the December 7, 2018 letter
at length because those same arguments were reiterated in plaintiff's motion for summary
judgment. Accordingly, plaintiff's objection regarding the December 7, 2018 letter is overruled.

IV.

Second, plaintiff objects to the R&R’s finding that substantial evidence supported the
ALJ’s determination that plaintiff's RFC allowed plaintiff to perform work that exists in the
national economy. Because substantial evidence supports the ALJ’s determination that plaintiffs
RFC allows plaintiff to perform some work that exists in the national economy, plaintiff's
objection must be overruled.

When examining a Social Security Administration disability determination, “a reviewing
court is required to uphold the determination when an ALJ has applied correct legal standards and
the ALJ’s factual findings are supported by substantial evidence.” Bird v. Comm’r of Soc. Sec.
Admin., 699 F.3d 337, 340 (4th Cir. 2012) (citing 42 U.S.C. § 405(g)). The Supreme Court has
made clear that substantial evidence is “such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting
Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). In other words, substantial evidence
is “more than a mere scintilla of evidence but may be somewhat less than a preponderance.”
Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001); see also Dickinson v. Zurko, 527 U.S. 150,
153 (1999) (comparing the substantial-evidence standard to the deferential clearly-erroneous

standard). Accordingly, the ALJ’s decision must be sustained if supported by substantial evidence
in the record.

Plaintiff alleges that the ALJ failed to consider the combined effects of his impairments®
in reaching the conclusion that plaintiff had the RFC to perform light work at several jobs that
exist in the national economy.’ To the contrary, the ALJ “considered all symptoms and the extent
to which these symptoms can reasonably be accepted as consistent with the objective medical
evidence and other evidence.” AR at 25. Specifically, the ALJ found that plaintiff had a
“remarkable response” to treatment since his re-diagnosis with prolactinoma, that a November
2016 MRI found that plaintiff's “condition was stable with no signs of tumor regrowth,” and that
plaintiff had indicated that certain medications had helped alleviate his symptoms relating to
neuropathy. /d. at 25-26. Moreover, the ALJ found that plaintiff's “statements concerning the
intensity, persistence and limiting effects of these symptoms are not entirely consistent with the
objective medical and other evidence.” Jd. at 25. In essence, the ALJ found that the objective
medical evidence supported a finding that plaintiff had the RFC to perform light work and
determined that the objective medical evidence outweighed any of plaintiffs subjective statements
to the contrary.

Importantly, in determining whether an ALJ’s decision is supported by substantial

evidence, the reviewing court does not “undertake to re-weigh conflicting evidence, make

 

® The ALJ determined that plaintiff's impairments from December 18, 2014 to the present consisted of:
prolactinoma/pituitary tumor, chemotherapy-induced neuropathy, submacular hemorrhage in the left eye,
sensorineural hearing loss, and obesity.

7 If an individual has several impairments, the ALJ must consider their cumulative effect in making a disability
determination. 20 C.F.R. §§ 404.1545(e); 416.945(e); see also Hines v. Bowen, 872 F.2d 56, 59 (4th Cir. 1989)
(“This court has held that in determining whether an individual’s impairments are of sufficient severity to prohibit
basic work-related activities, an ALJ must consider the combined effect of a claimant’s impairments.””). Upon

finding that a plaintiff cannot perform past relevant work, it is the Commissioner’s burden to show that there is other
work existing in significant numbers in the national economy that plaintiff could perform given his RFC, age,
education, and work experience. 20 C.F.R. §§ 404.1560(c), 416.945(a}(5)(ii). Here, the ALJ made the determination
that plaintiff cannot perform past relevant work but can perform other work existing in significant numbers in the
national economy. See AR 27-29,
credibility determinations, or substitute [its] judgment” for that of the ALJ. Mastro v. Apfel, 270
F.3d 171, 176 (4th Cir. 2001). Here, the objective medical evidence and other evidence in the
record relied on by the ALJ constitute substantial evidence such that the ALJ’s determination that
plaintiff has the RFC to perform light work must be sustained. More specifically, the over 300
pages of medical records in the Administrative Record, including notes from plaintiff's doctors
that plaintiff's condition was stable with respect to his prolactinoma and that certain medications
had improved plaintiff's condition with respect to neuropathy, provided the evidence necessary to
support the ALJ’s conclusion.

Finally, plaintiff alleges that the ALJ’s questions to the vocational expert did not include
all of plaintiff's limitations, and therefore did not provide substantial evidence that plaintiff could
perform work that exists in the national economy. For a vocational expert’s opinion to be helpful
in assisting an ALJ, “it must be based upon consideration of all other evidence in the record...and
it must be in response to proper hypothetical questions which fairly set out all of claimant’s
impairments.” Walker v. Bowen, 889 F.2d 47, 50 (4th Cir. 1989) (citations omitted). Here, the ALJ
questioned plaintiff extensively about his limitations, including numbness, pain, balance, eyesight,
ability to carry and hold items, and need to stand and sit intermittently. See AR at 544-47, 552-54.
Moreover, plaintiff's counsel also questioned plaintiff extensively about his limitations, focusing
on plaintiff's numbness, vision, and hearing issues. See id. at 547-52. The vocational expert
testified after listening to all of this testimony and reviewing plaintiff's work history. See id. at

555. The ALJ’s hypothetical to the vocational expert fairly sets out plaintiff's limitations,® and the

 

8 Specifically, the ALJ’s hypothetical set out an “individual of the [plaintiff's] age and education and with the past
job that you described [of a computer and electronic repairer mechanic] and assume further the individual is limited
to light work, light as defined in the regulations, so occasionally lifting 20 pounds, frequently ten, occasionally
carrying up to 20 pounds, frequently ten, sit, stand and walk up to six hours each, push and pull as much as can lift,
carry with the following limitations, bilateral occasional foot controls, frequent bilateral hand, finger, feel,
occasionally climb ramps and stairs, never climb ladders, ropes or scaffolds, occasionally balance, stoop, kneel,

8
vocational expert identified three occupations available in the national economy that plaintiff could
perform—namely, a router, a non-postal mail clerk, and a stock checker. See id. at 29, 555-57.
Because the ALJ’s hypothetical to the vocational expert fairly sets out plaintiff's limitations,
substantial evidence supported the ALJ’s determination that plaintiff can perform work that exists
in the national economy, and thus that plaintiff no longer is disabled as that term is defined in the
statute.

Accordingly,

It is hereby ORDERED that the Court ADOPTS, as its own, the findings of fact and
recommendations of the United States Magistrate Judge, as set forth in the October 18, 2019
Report and Recommendation (Dkt. 30).

It is further ORDERED that the objections filed by plaintiff (Dkt. 31) are OVERRULED.

It is further ORDERED that plaintiff's motion for summary judgment (Dkt. 22) is
DENIED and that defendant’s motion for summary judgment (Dkt. 24) is GRANTED.

The Clerk of the Court is directed to enter Rule 58 judgment in favor of the defendant.

The Clerk of the Court is further directed to provide a copy of this Order to all counsel of

record and to place this matter among the ended causes.

Alexandria, Virginia
January 13, 2020

 

  

United States District Judge

 

crouch, crawl, never work at unprotected heights or with moving mechanical parts or with dangerous machinery or
other similar workplace hazards, occasional exposure to dust, odor, fumes and pulmonary irritants, never exposure
to extreme cold or extreme heat, no assembly line work due to left peripheral vision issue...communication in
English is not required...[and] nothing that requires binocular vision, such as depth perception and nothing that
requires use of a telephone.” AR at 555-57.
